Name: 81/804/EEC: Commission Decision of 13 July 1981 authorizing the Italian Republic not to apply Community treatment to cross-country motor vehicles for the transport of persons and of goods, originating in Japan and to cross-country motor vehicles for the transport of persons, originating in the USSR (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-10-22

 Avis juridique important|31981D080481/804/EEC: Commission Decision of 13 July 1981 authorizing the Italian Republic not to apply Community treatment to cross-country motor vehicles for the transport of persons and of goods, originating in Japan and to cross-country motor vehicles for the transport of persons, originating in the USSR (Only the Italian text is authentic) Official Journal L 301 , 22/10/1981 P. 0029****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 13 JULY 1981 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS AND OF GOODS ORIGINATING IN JAPAN AND TO CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS ORIGINATING IN THE USSR ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/804/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 5 JULY 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS AND OF GOODS ORIGINATING IN JAPAN AND MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS ORIGINATING IN THE USSR , FALLING WITHIN SUBHEADING 87.02 EX A AND EX B OF THE COMMON CUSTOMS TARIFF AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN ITALY IMPORTS OF MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS , FALLING WITHIN SUBHEADING 87.02 A OF THE CCT AND ORIGINATING IN JAPAN AND THE USSR ARE SUBJECT TO ANNUAL QUOTAS WHILE THERE IS NO POSSIBILITY OF THE CCT FOR IMPORTS OF MOTOR VEHICLES FOR THE TRANSPORT OF GOODS , FALLING WITHIN SUBHEADING 87.02 B OF THE CCT AND ORIGINATING IN JAPAN ; WHEREAS DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS , IN THE CROSS-COUNTRY VEHICLE CATEGORY , MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS DO NOT DIFFER TECHNICALLY IN ANY SUBSTANTIAL WAY FROM MOTOR VEHICLES FOR THE TRANSPORT OF GOODS , SINCE CROSS-COUNTRY VEHICLES , BY VIRTUE OF THEIR CONSTRUCTION , MAY , FOLLOWING MARGINAL MODIFICATIONS , BE USED EITHER FOR THE TRANSPORT OF PERSONS OR FOR THE TRANSPORT OF GOODS ; WHEREAS , ACCORDING TO THE INFORMATION SUPPLIED BY THE ITALIAN AUTHORITIES THE VEHICLES FOR THE TRANSPORT OF GOODS WHICH ARE THE SUBJECT OF THE APPLICATIONS FOR IMPORT DOCUMENTS AT PRESENT UNDER EXAMINATION ARE OF THE SAME TYPE ( IN SO FAR AS THEIR CONSTRUCTION AND PRICE ARE CONCERNED ) AS THE CROSS-COUNTRY VEHICLES FOR THE TRANSPORT OF PERSONS ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT THE SECTOR CONCERNED HAS ATTEMPTED TO INCREASE ITS PRODUCTIVITY AND TO IMPROVE THE PRODUCT AND THAT ITALIAN PRODUCTION DESTINED FOR SALE HAS INCREASED FROM 1 082 VEHICLES IN 1979 TO 2 650 VEHICLES IN 1980 ; WHEREAS THE CONSUMPTION OF THE PRODUCTS IN QUESTION IN ITALY IS INCREASING FROM 4 000 VEHICLES IN 1979 TO 9 200 VEHICLES IN 1980 AND TO 4 900 VEHICLES DURING THE FIRST FIVE MONTHS OF 1981 ; WHEREAS , ACCORDING TO THE INFORMATION RECEIVED BY THE COMMISSION , TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 2 100 VEHICLES IN 1979 TO 4 140 VEHICLES IN 1980 AND TO 1 981 VEHICLES IN THE FIRST FIVE MONTHS OF THIS YEAR AND COMMUNITY SALES ON THE ITALIAN MARKET INCREASED FROM 1 150 VEHICLES IN 1979 TO 2 250 IN 1980 AND 1 572 DURING THE FIRST FIVE MONTHS OF THE CURRENT YEAR ; WHEREAS THE MARKET SHARES HELD BY CROSS-COUNTRY VEHICLES FROM JAPAN AND THE USSR IN THE FIRST FIVE MONTHS OF 1981 WERE 20 % AND 13.5 % , RESPECTIVELY ; WHEREAS , ACCORDING TO THE INFORMATION RECEIVED BY THE COMMISSION , THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN AND IN THE USSR ARE AT LEAST 15 % AND 45 % , RESPECTIVELY , BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN ITALY ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING A TOTAL OF 9 750 VEHICLES ( 6 294 ORIGINATING IN JAPAN AND 3 456 ORIGINATING IN THE USSR ) WERE MADE TO THE ITALIAN AUTHORITIES ON 1 AND 2 JULY 1981 AND THESE APPLICATIONS MAY BE FOLLOWED BY NUMEROUS OTHERS ; WHEREAS THE GRANTING OF THESE APPLICATIONS IN THEIR ENTIRETY WOULD , IN VIEW OF THE NUMBERS INVOLVED AND OF THE PRICES AND THE LIMITED CONSUMPTION IN ITALY , THREATEN TO NULLIFY THE EFFORT OF IMPROVEMENT BEING CARRIED OUT BY THE NATIONAL INDUSTRY AND CAUSE ECONOMIC DIFFICULTIES IN THE SECTOR CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS , IN THESE CIRCUMSTANCES , AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS AND OF GOODS , ORIGINATING IN JAPAN , AND MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS , ORIGINATING IN THE USSR AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORTS LICENCES WERE LODGED AFTER 30 JUNE 1981 . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS TO A TOTAL VOLUME OF 650 VEHICLES . THIS QUANTITY SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // 87.02 EX A AND EX B ( NIMEXE CODES : 87.02-21 , 23 , 25 , 27 , 40 , 81 , 82 , 86 , 88 ) // CROSS-COUNTRY MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS AND OF GOODS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL THE OPENING OF NEW POSSIBILITIES IN ITALY FOR THE IMPORT OF THE GOODS CONCERNED AND AT THE LATEST UNTIL 31 DECEMBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 13 JULY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT